11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

In re Office of the Attorney                * Original Mandamus Proceeding
General of Texas,

No. 11-19-00376-CV                           * December 5, 2019

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

    This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied. Therefore,
in accordance with this court’s opinion, the petition for writ of mandamus is
denied.